Exhibit 10.10

ANAPLAN, INC.

2018 EQUITY INCENTIVE PLAN

GLOBAL NOTICE OF STOCK OPTION GRANT

You have been granted the following option to purchase shares of the common
stock of Anaplan, Inc. (the “Company”):

 

Name of Optionee:

«Name»

 

Total Number of Shares:

«TotalShares»

 

Type of Option:    

«ISO»     Incentive Stock Option (ISO)

                (U.S. taxpayers only)

 

  «NSO»    Nonstatutory Stock Option (NSO)

 

Exercise Price per Share:

«PricePerShare»

 

Date of Grant:

«DateGrant»

 

Vesting Commencement Date:

«VestingCommencementDate»

 

Vesting Schedule:

This option vests and becomes exercisable with respect to 1/4th of the shares
subject to this option when you complete twelve months of continuous service as
an Employee or Consultant (“Service”) after the Vesting Commencement Date and
1/48th of the shares subject to this option when you complete each month of
Service thereafter. In addition, this option may become vested and exercisable
on an accelerated basis, as provided in the Global Stock Option Agreement.

 

Expiration Date:

«ExpDate». This option expires earlier if your Service terminates earlier, as
described in the Global Stock Option Agreement, and may terminate earlier in
connection with certain corporate transactions as described in Article 9 of the
Plan.

You and the Company agree that this option is granted under and governed by the
terms and conditions of the Company’s 2018 Equity Incentive Plan (the “Plan”)
and the Global Stock Option Agreement, including any special terms and
conditions for your country included in the appendix attached thereto (the
“Appendix” and, together with the Global Stock Option Agreement, the
“Agreement”), all of which are attached to, and made a part of, this document.
Capitalized terms not otherwise defined herein shall have the meanings assigned
to such terms in the Plan and the Agreement.

The Company may, in its sole discretion, decide to deliver any documents related
to options awarded under the Plan, future options that may be awarded under the
Plan and all other documents that the Company is required to deliver to security
holders (including annual reports and proxy statements) by email or other
electronic means (including by posting them on a website maintained by the
Company or a third party under contract with the Company). You hereby consent to
receive such documents by electronic delivery and agree to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or a third party designated by the Company.

In addition, by indicating acceptance of this award through the Company’s online
acceptance procedure, you acknowledge that: (a) you have received, and
understand and agree to the terms of, this Global Notice



--------------------------------------------------------------------------------

of Stock Option Grant (this “Grant Notice”), the Agreement, and the Plan
(including any exhibits to each document), (b) you accept this award on the
terms and conditions set forth in this Grant Notice, the Agreement and the Plan
(including any exhibits to each document), and (c) this Grant Notice, the
Agreement and the Plan (including any exhibits to each document) set forth the
entire understanding between you and the Company regarding the rights to acquire
the shares subject to this award and supersede all prior oral and written
agreements with respect thereto.

 

 

2



--------------------------------------------------------------------------------

ANAPLAN, INC.

2018 EQUITY INCENTIVE PLAN

GLOBAL STOCK OPTION AGREEMENT

 

Grant of Option   

Subject to all of the terms and conditions set forth in the Global Notice of
Stock Option Grant (the “Grant Notice”), this Global Stock Option Agreement,
including any special terms and conditions for your country included in the
appendix attached hereto (the “Appendix” and, together with the Global Stock
Option Agreement, this “Agreement”) and the Plan, the Company has granted you an
option to purchase up to the total number of shares specified in the Grant
Notice at the exercise price indicated in the Grant Notice.

 

All capitalized terms used in this Agreement shall have the meanings assigned to
them in this Agreement, the Grant Notice or the Plan.

Tax Treatment    This option is intended to be an incentive stock option under
Section 422 of the Code (for U.S. taxpayers only) or a nonstatutory stock
option, as provided in the Grant Notice. However, even if this option is
designated as an incentive stock option in the Grant Notice, it shall be deemed
to be a nonstatutory stock option to the extent it does not qualify as an
incentive stock option under U.S. federal tax law, including under the $100,000
annual limitation under Section 422(d) of the Code. Vesting   

This option vests and becomes exercisable in accordance with the vesting
schedule set forth in the Grant Notice. In addition, this option shall vest and
become exercisable in full if the Company is subject to certain corporate
transactions before your Service terminates and this option is not continued,
assumed or substituted with a new award as set forth in Article 9.3 of the Plan.

 

Notwithstanding the foregoing, if you are, or become, eligible for more
favorable vesting acceleration provisions pursuant to a written agreement with
the Company (an “Outside Agreement”), the more favorable terms in such Outside
Agreement shall apply instead of the acceleration terms in this Agreement.

 

No additional shares will vest or become exercisable after your Service has
terminated for any reason, except as set forth in this Agreement or such Outside
Agreement, to the extent you are eligible for benefits thereunder.

Term of Option    This option expires in any event at the close of business at
Company headquarters on the day before the 10th anniversary of the Date of
Grant, as shown in the Grant Notice. (This option will expire earlier if your
Service terminates earlier, as described below, and this option may be
terminated earlier as provided in Article 9 of the Plan.)



--------------------------------------------------------------------------------

Termination of


Service

  

If your Service terminates for any reason, this option will expire to the extent
it is unvested as of your termination date and does not vest as a result of your
termination of Service. The Company determines when your Service terminates for
all purposes of this option.

 

If your Service terminates for any reason, except due to your death or
Disability, then this option, to the extent vested as of your termination date,
will expire at the close of business at Company headquarters on the date three
months after your termination date.

 

For purposes of this option, your Service will be considered terminated as of
the date you are no longer providing active services to the Company, its Parent
or any of its Subsidiaries or Affiliates (regardless of the reason for such
termination and whether or not later found to be invalid or in breach of
employment laws in the jurisdiction where you are employed or otherwise
rendering services or the terms of your employment or service agreement, if any)
and will not be extended by any notice period (e.g., your period of Service will
not include any contractual notice period or period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where you are employed
or otherwise rendering services or the terms of your employment or service
agreement, if any). Unless otherwise expressly provided in the Plan or
determined by the Company, (i) your right to vest in this option, if any, will
terminate as of such date, and (ii) the period (if any) during which you may
exercise this option after your Service terminates will commence on such date.
The Administrator shall have exclusive discretion to determine when your Service
terminates for purposes of this option (including when you are no longer
considered to be providing Service while on leave of absence).

Death    If your Service terminates because of your death, then this option, to
the extent vested as of your termination date, will expire at the close of
business at Company headquarters on the date twelve months after the date of
your death. Disability   

If your Service terminates because of your Disability, then this option, to the
extent vested as of your termination date, will expire at the close of business
at Company headquarters on the date 6 months after your termination date.

 

For all purposes under this Agreement, “Disability” means that you are unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted, or can be expected to last, for a continuous period
of not less than one year.



--------------------------------------------------------------------------------

Leaves of Absence


and Part-Time

Work

  

For purposes of this option, your Service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company, its Parent or one of its Subsidiaries or Affiliates
in writing or as long as your right to re-employment is guaranteed by contract
or applicable law (“Approved Leave”). However, your Service terminates when the
Approved Leave ends, unless you immediately return to active work.

 

If you go on an unpaid leave of absence that lasts more than 30 days, then, to
the extent permitted by applicable law, the vesting schedule specified in the
Grant Notice will be suspended on the 31st day of such unpaid leave, and this
option will not vest or become exercisable with respect to any additional shares
during the remainder of such leave. Vesting will resume when you return to
active Service. If you go on a paid leave of absence, the vesting schedule
specified in the Grant Notice may be adjusted and/or suspended by the Company,
to the extent permitted by applicable law.

 

If you commence working on a part-time basis, the Company may adjust the vesting
schedule so that the rate of vesting is commensurate with your reduced work
schedule, to the extent permitted by applicable law.

Restrictions on


Exercise /

Compliance with

Law

   Notwithstanding any other provision in the Plan or this Agreement, unless
there is an available exemption from registration, qualification or other legal
requirement applicable to the Company’s shares, the Company shall not be
required to permit the exercise of this option and/or delivery of Company shares
prior to the completion of any registration or qualification of the shares under
any U.S. or non-U.S. local, state or federal securities or exchange control law
or under rulings or regulations of the U.S. Securities and Exchange Commission
(“SEC”) or of any other governmental body, or prior to obtaining any approval or
other clearance from any U.S. or non-U.S. local, state or federal governmental
agency, which registration, qualification or approval the Company shall, in its
absolute discretion, deem necessary or advisable. You understand that the
Company is under no obligation to register or qualify the Company’s shares with
the SEC or any state or non-U.S. securities commission or to seek approval or
clearance from any governmental authority for the issuance or sale of the
shares. Further, you agree that the Company shall have unilateral authority to
amend this Agreement without your consent to the extent necessary to comply with
securities or other laws applicable to the issuance of shares. Notice of


Exercise

  

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form or, if the
Company has designated a third party to administer the Plan, you must notify
such third party in the manner such third party requires. Your notice must
specify how many shares you wish to purchase. The notice will be effective when
the Company receives it.

 

However, if you wish to exercise this option by executing a same-day sale (as
described below), you must follow the instructions of the Company and the broker
who will execute the sale.



--------------------------------------------------------------------------------

  

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

You may only exercise your option for whole shares.

Form of Payment   

When you submit your Notice of Exercise, you must make arrangements for the
payment of the option exercise price for the shares that you are purchasing. To
the extent permitted by applicable law, payment may be made in one (or a
combination of two or more) of the following forms:

 

•  By delivering to the Company a personal check, a cashier’s check or a money
order, or arranging for a wire transfer.

 

•  By giving to a securities broker approved by the Company irrevocable
directions to sell all or part of your option shares and to deliver to the
Company, from the sale proceeds, an amount sufficient to pay the option exercise
price and any withholding obligations for Tax-Related Items (as defined below).
(The balance of the sale proceeds, if any, will be delivered to you.) The
directions must be given in accordance with the instructions of the Company and
the broker. This exercise method is sometimes called a “same-day sale.”

Responsibility for


Taxes

   Regardless of any action the Company (or, if applicable, the Parent,
Subsidiary or Affiliate employing or retaining you (the “Employer”)) takes with
respect to any or all income tax, social insurance, payroll tax, fringe benefit
tax, payment on account or other tax-related items related to the participation
in the Plan and legally applicable to you (“Tax-Related Items”), it is the
Company’s best estimate, and you acknowledge that the ultimate liability for all
Tax-Related Items is and remains your responsibility and may exceed the amount,
if any, actually withheld by the Company and/or the Employer. You further
acknowledge that the Company and/or the Employer (1) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of this option, including, but not limited to, the grant, vesting or
exercise of this option, the issuance of shares upon exercise of this option,
the subsequent sale of shares acquired pursuant to such exercise and the receipt
of any dividends; and (2) do not commit to and are under no obligation to
structure the terms of this option or any aspect of this option to reduce or
eliminate your liability for Tax-Related Items or achieve any particular tax
result. Further, if you are subject to tax in more than one jurisdiction, you
acknowledge that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.    Prior to any relevant taxable or tax withholding
event, as applicable, you agree to make adequate arrangements satisfactory to
the Company and/or the Employer to satisfy all Tax-Related Items. In this
regard, you authorize the Company and/or the Employer to satisfy any withholding
obligations with regard to Tax-Related Items by one or a combination of the
following: (a) withholding shares of Company common stock that otherwise would
be



--------------------------------------------------------------------------------

  

issued to you when you exercise this option, (b) surrendering shares that you
previously acquired (only for U.S. taxpayers), (c) withholding from proceeds of
the sale of shares acquired upon the exercise of this option either through a
voluntary sale or through a mandatory sale arranged by the Company (on your
behalf pursuant to this authorization without further consent), (d) withholding
from your wages or other compensation payable to you by the Company and/or the
Employer, or (e) any other method determined by the Company to be in compliance
with applicable laws.

 

The Company may withhold or account for Tax-Related Items by considering the
statutory withholding amount or other withholding rates, including maximum rates
in your jurisdiction(s), in which case you may receive a refund of any
over-withheld amount in cash and will have no entitlement to the equivalent in
shares. If the obligation of Tax-Related Items is satisfied by withholding in
shares, for tax purposes, you will be deemed to have been issued the full number
of shares subject to the exercised portion of this option, notwithstanding that
a number of shares are held back solely for the purpose of paying the
Tax-Related Items.

 

Finally, you agree to pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of your participation in the Plan that cannot be
satisfied by the means previously described. The Company may refuse to permit
your exercise of this option or to issue and deliver the shares or proceeds from
the sale of shares of Company stock, if you fail to comply with your obligations
in connection with the Tax-Related Items.



--------------------------------------------------------------------------------

Restrictions on


Resale

   You agree not to sell any option shares at a time when applicable laws,
Company policies or an agreement between the Company and its underwriters
prohibit a sale. This restriction will apply as long as your Service continues
and for such period of time after the termination of your Service as the Company
may specify. You further agree to comply with the Company’s Insider Trading
Compliance Policy when selling shares of the Company’s common stock. Transfer of


Option

  

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or by means of a written beneficiary designation,(if authorized by the
Company and to the extent such designation is valid under applicable laws),
which must be filed with the Company on the proper form; provided, however, that
your beneficiary or a representative of your estate acknowledges and agrees in
writing in a form reasonably acceptable to the Company, to be bound by the
provisions of this Agreement and the Plan as if such beneficiary or
representative of the estate were you.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a Notice of Exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.



--------------------------------------------------------------------------------

Nature of Grant    In accepting this option, you acknowledge, understand and
agree that: (a) the Plan is established voluntarily by the Company, it is
discretionary in nature and the Company may amend, modify, suspend or terminate
the Plan at any time, to the extent permitted by the Plan; (b) the grant of this
option is exceptional, voluntary and occasional, and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past; (c) all
decisions with respect to future option or other grants, if any, will be at the
sole discretion of the Company; (d) neither this option nor this Agreement
alters the at-will nature of your Service relationship if you are a U.S.
employee, or alters the right of the Employer to terminate your Service
relationship at any time pursuant to applicable laws if are an employee outside
the U.S.; (e) neither this option nor this Agreement gives you the right to
remain retained by the Company, its Parent, or any Subsidiary or Affiliate in
any capacity; (f) if you are not providing services to the Company, this option
grant does not establish an employment or other service relationship with the
Company; (g) you are voluntarily participating in the Plan; (h) this option and
the shares of Company common stock subject to this option, and the income from
and value of same, are not intended to replace any pension rights or
compensation; (i) this option and the shares of Company common stock subject to
this option, and the income from and value of same, are not part of normal or
expected compensation for purposes of, without limitation, calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, holiday pay, bonuses, long-service awards, pension or retirement or
welfare benefits or similar mandatory payments; (j) the future value of the
shares of Company common stock subject to this option is unknown,
indeterminable, and cannot be predicted with certainty; (k) if the shares of
Company common stock subject to this option do not increase in value, this
option will have no value; (l) if you exercise this option and acquire shares of
Company common stock, the value of such shares may increase or decrease in
value, even below the exercise price; (m) no claim or entitlement to
compensation or damages shall arise from forfeiture of this option resulting
from the termination of your Service (for any reason whatsoever, whether or not
later found to be invalid or in breach of employment or other laws in the
jurisdiction where you are employed or otherwise rendering service or the terms
of your employment or service agreement, if any); (n) unless otherwise agreed
with the Company, this option and any shares of Company common stock acquired
upon exercise of this option, and the income from and value of same, are not
granted as consideration for, or in connection with, any service you may provide
as a director of any Parent, Subsidiary or Affiliate; (o) unless otherwise
provided in the Plan or by the Company in its discretion, this option and the
benefits evidenced by this Agreement do not create any entitlement to have this
option transferred to, or assumed by, another company nor to be exchanged,
cashed out or substituted for, in connection with any corporate transaction
affecting the shares of Company common stock; and (o) the following provisions
shall be applicable only to employees outside the U.S.: (i) this option and the
shares of Company common stock subject to this option, and the income from and
value of same, are not part of normal or expected compensation for any purpose;
and (ii) neither the Company, the Employer,



--------------------------------------------------------------------------------

   nor any other Parent, Subsidiary or Affiliate shall be liable for any foreign
exchange rate fluctuation between your local currency and the United States
Dollar that may affect the value of this option or of any amounts due to you
pursuant to the exercise of this option or the subsequent sale of shares of
Company common stock acquired upon exercise of this option. Stockholder


Rights

   You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company, paying the exercise price, and satisfying any applicable withholding
obligations for Tax-Related Items. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan. Recoupment


Policy

   This option, and the shares acquired upon exercise of this option, shall be
subject to any Company recoupment or clawback policy in effect from time to
time. Adjustments    In the event of a stock split, a stock dividend or a
similar change in Company common stock, the number of shares covered by this
option and the exercise price per share will be adjusted pursuant to the Plan.
Effect of


Significant

Corporate

Transactions

   If the Company is a party to a merger, consolidation, or certain change in
control transactions, then this option will be subject to the applicable
provisions of Article 9 of the Plan; provided that no modification or
substitution of this option shall, without your consent, impair your rights or
increase your obligations under such option.



--------------------------------------------------------------------------------

Appendix    Notwithstanding any provisions in this Global Stock Option
Agreement, this option shall be subject to any special terms and conditions in
your country set forth in the Appendix attached hereto. Moreover, if you
relocate to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Agreement. No Advice


Regarding Grant

   The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding your participation in the Plan, or
the acquisition or sale of shares of Company common stock. You should consult
with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan. Insider


Trading/Market

Abuse Laws

   You understand that you may be subject to insider trading restrictions and/or
market abuse laws in applicable jurisdictions, including but not limited to the
United States, your country and the broker’s country, which may affect your
ability, directly or indirectly, to purchase or sell, or attempt to sell or
otherwise dispose of shares, rights to shares (options), or rights linked to the
value of shares during such times as you are considered to have “inside
information” regarding the Company (as defined by the laws in the applicable
jurisdiction(s)). Local insider trading laws and regulations prohibit the
cancellation or amendment of orders you placed before possessing the inside
information. Furthermore, you understand that you may be prohibited from
(i) disclosing the inside information to any third party, including fellow
employees (other than on a “need to know” basis) and (ii) “tipping” third
parties by sharing with them Company inside information, or otherwise causing
third parties to buy or sell Company securities. Any restrictions under these
laws or regulations are separate from and in addition to restrictions that may
apply to you under the Company’s Insider Trading Compliance Policy. It is your
responsibility to comply with the Company’s Insider Trading Compliance Policy
and any applicable legal or regulatory trading restrictions. You should consult
with your personal legal advisor on this matter. Foreign


Asset/Account

Reporting

Requirements

   If you reside in a country outside the U.S., there may be certain foreign
asset and/or account reporting requirements which may affect your ability to
acquire or hold shares or cash received from participating in the Plan
(including from any dividends paid on shares of Company common stock) in a
brokerage or bank account outside your country. You may be required to report
such accounts, assets or related transactions to the tax or other authorities in
your country. You may also be required to repatriate sale proceeds or other
funds received as a result of your participation in the Plan to your country
within a certain time after receipt. It is your responsibility to comply with
such regulations and you should speak to your personal legal advisor on this
matter.



--------------------------------------------------------------------------------

Language    You acknowledge that you are sufficiently proficient in English or
have consulted with an advisor who is sufficiently proficient in English, so as
to allow you to understand the terms and conditions of this Agreement. If you
have received this Agreement or any other document(s) related to the Plan
translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control. Imposition of


Other

Requirements

   The Company reserves the right to impose other requirements on your
participation in the Plan and on any shares of Company common stock acquired
under the Plan, if the Company determines it is necessary or advisable for legal
or administrative reasons, and to require you to sign any additional agreements
or undertakings that may be necessary to accomplish the foregoing.
Governing Law;


Venue

   This Agreement will be interpreted and enforced under the laws of the State
of Delaware (without regard to its choice-of-law provisions). For purposes of
any action, lawsuit or other proceedings brought to enforce this Agreement,
relating to it, or arising from it, the parties hereby submit to and consent to
the sole and exclusive jurisdiction of the courts of San Francisco County,
California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed. Severability    The provisions of this Agreement are severable and
if any one or more of the provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions will nevertheless
be binding and enforceable. Waiver    You acknowledge that a waiver by the
Company of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any other provision of this Agreement, or of any
subsequent breach by your or any other Optionee. The Plan and


Other Agreements

  

The text of the Plan is incorporated in this Agreement by reference.

 

The Plan, this Agreement any Outside Agreement and the Grant Notice constitute
the entire understanding between you and the Company regarding this option. Any
prior agreements, commitments or negotiations concerning this option are
superseded.

BY ACCEPTING THIS OPTION GRANT, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS
DESCRIBED IN THIS AGREEMENT AND IN THE PLAN.



--------------------------------------------------------------------------------

APPENDIX

TO THE

ANAPLAN, INC.

2018 EQUITY INCENTIVE PLAN

GLOBAL STOCK OPTION AGREEMENT

Capitalized terms used but not defined in this Appendix have the meanings set
forth in the Plan and/or the Global Notice of Stock Option Grant and Global
Stock Option Agreement (collectively, the “Option Agreement”).

Terms and Conditions

This Appendix includes special terms and conditions that govern this option if
you reside and/or work in one of the countries listed herein. If you are a
citizen or resident of a country other than the one in which you are currently
residing and/or working, transfer employment and/or residency to another country
after receiving the grant of this option, or you are considered a resident of
another country for local law purposes, the Company shall, in its discretion,
determine to what extent the terms and conditions herein will apply to you.

Notifications

This Appendix also includes information regarding taxes and certain other issues
of which you should be aware with respect to participation in the Plan. The
information is based on the securities, exchange control, income tax and other
laws in effect in the respective countries as of September 2018. Such laws are
often complex and change frequently. As a result, the Company strongly
recommends that you not rely on the information herein as the only source of
information relating to the consequences of participation in the Plan because
the information may be out of date at the time you vest in or exercise this
option or sell shares of Company common stock acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to your particular situation, and the Company is not in a position to
assure you of any particular result. Accordingly, you are advised to seek
appropriate professional advice as to how the relevant laws in your country may
apply to your personal situation.

If you are a citizen or resident of a country other than the one in which you
are currently residing and/or working, transfer employment and/or residency to
another country after the grant of this option, or you are considered a resident
of another country for local law purposes, the information contained herein may
not be applicable to you in the same manner.



--------------------------------------------------------------------------------

ALL COUNTRIES OUTSIDE THE U.S.

Data Privacy Provisions

(a)    Data Collection and Usage. The Company and the Employer may collect,
process and use certain personal information about you, including, but not
limited to, your name, home address, telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of common stock or directorships held in the
Company, details of all options granted under the Plan or any other entitlement
to shares awarded, canceled, exercised, vested, unvested or outstanding in your
favor (“Data”), for the exclusive purpose of implementing, administering and
managing the Plan. You consent to the processing of your Data for this purpose.

(b)    Stock Plan Administration Service Providers. The Company transfers Data
to E*TRADE Financial Services, Inc. and certain of its affiliated companies
(“E*TRADE”), an independent service provider based in the U.S., which is
assisting the Company with the implementation, administration and management of
the Plan, and you consent to the transfer of Data to E*TRADE. The Company may
select a different service provider or additional service providers and share
Data with such other provider serving in a similar manner. You may be asked to
agree on separate terms and data processing practices with E*TRADE, with such
agreement being a condition to the ability to participate in the Plan.

(c)    Transfer Agent and Registrar of Shares of Common Stock. The Company
transfers Data to Computershare Inc. and its affiliated company, Computershare
Trust Company, N.A., a federally chartered trust company (“Computershare”) as
its sole transfer agent, registrar for all shares of common stock, administrator
of plans, and as processor of all payments received or made by or on behalf of
Company, and you consent to the transfer of Data to Computershare. The Company
may select a different transfer agent and registrar for all shares of common
stock and share Data with such other providers serving in a similar manner. You
may be asked to agree on separate terms and data processing practices with
Computershare, with such agreement being a condition to the ability to
participate in the Plan.

(d)    Other Recipients. The Company may further transfer Data to other
third-party service providers, if necessary to ensure compliance with applicable
tax, exchange control, securities and labor law, or to other sub-processors that
may assist the Company with the processing of the Data. Third-party service
providers may include the Company’s outside legal counsel, the Company’s payroll
provider (currently ADP) as well as the Company’s auditor (currently KPMG).

(e)    International Data Transfers. The Company, E*TRADE, Computershare, as
well as the other recipients mentioned in subsection (d) above are or may be
based in the U.S. Your country or jurisdiction may have different data privacy
laws and protections than the U.S. You consent to the transfer of Data to the
U.S.-based recipients named above.

(f)    Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage your participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax,
exchange control, securities and labor laws.



--------------------------------------------------------------------------------

(g)    Voluntariness and Consequences of Consent Denial or Withdrawal.
Participation in the Plan is voluntary and you are providing the consents herein
on a voluntary basis. You understand that you may request to stop the transfer
and processing of your Data for purposes of your participation in the Plan and
that your compensation from or employment relationship with the Employer will
not be affected. The only consequence of refusing or withdrawing consent is that
the Company would not be able to allow you to participate in the Plan. You
understand that your Data will still be processed in relation to your employment
and for record-keeping purposes.

(h)    Data Subject Rights. You may have a number of rights under data privacy
laws in your jurisdiction. Depending on where you are based, such rights may
include the right to (i) request access to or copies of Data the Company
processes, (ii) rectify incorrect Data, (iii) delete Data, (iv) restrict the
processing of Data, (v) restrict the portability of Data, (vi) lodge complaints
with competent authorities in your jurisdiction, and/or (vii) receive a list
with the names and addresses of any potential recipients of Data. To receive
clarification regarding these rights or to exercise these rights, you can
contact you local human resources representative.

(i)    Additional Consents. Upon request of the Company or the Employer, you
agree to provide a separate executed data privacy consent form (or any other
agreements or consents that may be required by the Company and/or the Employer)
that the Company and/or the Employer may deem necessary to obtain from you for
the purpose of administering your participation in the Plan in compliance with
the data privacy laws in your country, either now or in the future. You
understand and agree that you will not be able to participate in the Plan if you
fail to provide any such consent or agreement requested by the Company and/or
the Employer. 

AUSTRALIA

Notifications

Securities Law Information. You acknowledge and agree that if you acquire shares
of Company common stock under the Plan and subsequently offer such shares for
sale to a person or entity resident in Australia, such an offer may be subject
to disclosure requirements under Australian law. You should obtain legal advice
regarding any applicable disclosure requirements prior to making any such offer.

Tax Information. The Plan is a plan to which Subdivision 83A-C of the Income Tax
Assessment Act 1997 (Cth) (the “Act”) applies (subject to the conditions in the
Act).

Exchange Control Information. If you are an Australian resident, exchange
control reporting is required for cash transactions exceeding A$10,000 and
international fund transfers. If an Australian bank is assisting with the
transaction, the bank will file the report on your behalf. If there is no
Australian bank involved with the transfer, you will be required to file the
report.



--------------------------------------------------------------------------------

AUSTRIA

Notifications

Exchange Control Information. Austrian residents who hold shares of Company
common stock obtained through the Plan outside Austria may be required to submit
reports to the Austrian National Bank as follows: (i) on a quarterly basis if
the value of the shares as of any given quarter meets or exceeds €30,000,000;
and (ii) on an annual basis if the value of the shares as of December 31 meets
or exceeds €5,000,000. The quarterly reporting date is as of the last day of the
respective quarter; the deadline for filing the quarterly report is the 15th day
of the month following the end of the respective quarter. The deadline for
filing the annual report is January 31 of the following year.

In addition, when the shares of Company common stock are sold, Austrian
residents may be required to comply with certain exchange control obligations if
the cash proceeds from the sale are held outside Austria. If the transaction
volume of all accounts abroad meets or exceeds €10,000,000, the movements and
balances of all accounts must be reported monthly, as of the last day of the
month, on or before the fifteenth day of the following month.

BELGIUM

Terms and Conditions

Acceptance of Option. The timing of taxation of this option depends on whether
it is accepted (i) within 60 days of the offer (for tax at offer) or (ii) more
than 60 days after the offer (for tax at exercise). You should consult your
personal tax advisor with respect to this option before taking any action.

CANADA

Terms and Conditions

Form of Payment. Notwithstanding any provision in the Plan or this Agreement,
you may not pay the exercise price by surrendering shares of Company common
stock that you already own, by attesting to the ownership of shares of Company
common stock or by way of a net exercise.

Termination Date. The following provision replaces the third paragraph of the
“Termination of Service” section of the Option Agreement:

For purposes of this option, your Service will be considered terminated as of
the date that is the earliest of: (a) the date you receive notice of termination
of your Service, (b) the date your Service is terminated, or (c) the date the
you are no longer actively providing services to the Company, its Parent or any
Subsidiary or Affiliate, regardless of any notice period or period of pay in
lieu of such notice required under local law (including, but not limited to
statutory law, regulatory law and/or common law). Unless otherwise expressly
provided in the Plan or determined by the Company, (i) your right to vest in
this option under the Plan, if any, will terminate as of such date; and (ii) the
period (if any) during which you may exercise this option after termination of
Service will commence on such date. The Administrator shall have the exclusive
discretion to determine when you are no longer actively providing services for
purposes of this option (including whether you may still be considered to be
providing services while on a leave of absence).



--------------------------------------------------------------------------------

The following terms and conditions apply to employees resident in Quebec:

Language. The parties acknowledge that it is their express wish that this
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.

La Langue. Les parties reconnaissent avoir expressément souhaité que la
convention «Agreement», ainsi que tous les documents, avis et procédures
judiciaries, éxecutés, donnés ou intentés en vertu de, ou lié, directement ou
indirectement à la présente convention, soient rédigés en langue anglaise.

Data Privacy. The following provision supplements the Data Privacy Provision
above:

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel, professional or
non-professional, involved with the administration of the Plan. You further
authorize the Company, the Employer and any Parent, Subsidiary or Affiliate and
the Administrator to disclose and discuss the Plan with their advisors and to
record all relevant information and keep such information in your employee file.

Notifications

Securities Law Information. You understand that you are not permitted to sell or
otherwise dispose of the shares of Company common stock acquired under the Plan
in Canada. You will only be permitted to sell or dispose of any shares of
Company common stock if such sale or disposal takes place outside of Canada
through the facilities of the exchange on which the shares of Company common
stock are then listed.

FRANCE

Terms and Conditions

Consent to Receive Information in English. By accepting this option, you confirm
having read and understood the documents related to this option (the Plan and
this Agreement) which were provided in the English language. You accept the
terms of these documents accordingly.

Consentement Relatif à l’Utilisation de l’Anglais. En acceptant l’option («
option »), vouz confirmez avoir lu et compris les documents relatifs à l’option
(le Plan («Anaplan, Inc. 2018 Equity Incentive Plan ») et le Contrat
d’Attribution) qui ont été remis en anglais. Vouz acceptez les termes de ces
documents en connaissance de cause.

Notifications

Options Not French-Qualified. You understand and agree that this option is not
intended to qualify for special tax and social security treatment pursuant to
Sections L. 225-177 to L. 225-186-1 of the French Commercial Code, as amended.



--------------------------------------------------------------------------------

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported electronically to the German Federal Bank (Bundesbank) on a monthly
basis. In case of payments in connection with securities (including proceeds
realized upon the sale of shares of Company common stock), the report must be
made by the 5th day of the month following the month in which the payment was
received. The form of report (“Allgemeine Meldeportal Statistik”) can be
accessed via the Bundesbank’s website (www.bundesbank.de) and is available in
both German and English. You are responsible for obtaining the appropriate form
from the bank and complying with the applicable reporting obligations.

HONG KONG

Terms and Conditions

Restriction on Sale of Shares. In the event that shares of Company common stock
are issued to you or your estate or heirs within six months of the Date of
Grant, such shares of Company common stock may not be sold prior to the
six-month anniversary of the Date of Grant.

Notifications

Securities Law Information. WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. You are advised to exercise
caution in relation to the grant. If you have any questions regarding the
contents of the Agreement or the Plan, you should obtain independent
professional advice. Neither the grant of this option nor the issuance of shares
upon exercise of this option constitutes a public offering of securities under
Hong Kong law and is available only to eligible employees and other service
providers of the Company, its Parent, Subsidiaries or Affiliates. This
Agreement, the Plan and other incidental communication materials distributed in
connection with this option (i) have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong and (ii),
are intended only for the personal use of each eligible employee or other
service provider of the Company, its Parent, Subsidiaries or Affiliates and may
not be distributed to any other person.

INDIA

Terms and Conditions

Form of Payment. Due to legal restrictions in India, notwithstanding any
provision in the Plan or the Option Agreement, you may pay the exercise price
solely by (i) delivering to the Company a personal check, a cashier’s check or a
money order, or arranging for a wire transfer; or (ii) means of a cashless “sell
all” method of exercise through a designated broker, such that all shares of
Company common stock subject to this option will be sold immediately upon
exercise and the sale proceeds, less the exercise price, any Tax-Related Items
and broker’s fees or commissions will be remitted to you in accordance with your
instructions to the designated broker. The Company reserves the right to provide
you with additional methods of exercise depending on the development of local
law.



--------------------------------------------------------------------------------

Notifications

Exchange Control Information. Indian residents are required to repatriate any
cash dividends paid on shares of Company common stock acquired under the Plan
within 180 days and any proceeds from the sale of such shares of Company common
stock to India within 90 days of receipt, or within such other period of time as
may be required under applicable regulations and to convert the proceeds into
local currency. Such residents will receive a foreign inward remittance
certificate (“FIRC”) from the bank where the foreign currency is deposited and
should maintain the FIRC as evidence of the repatriation of funds in the event
the Reserve Bank of India or the Employer requests proof of repatriation. You
acknowledge that it is your responsibility to comply with applicable exchange
control laws in India.

JAPAN

Notifications

Exchange Control Information. Japanese residents acquiring shares of Company
common stock valued at more than ¥100,000,000 in a single transaction must file
a Securities Acquisition Report with the Ministry of Finance (“MOF”) through the
Bank of Japan within 20 days of the exercise of this option. In addition,
Japanese residents paying more than ¥30,000,000 in a single transaction for the
shares of Company common stock at exercise of this option must file a Payment
Report with the MOF through the Bank of Japan by the 20th day of the month
following the month in which the payment was made. The precise reporting
requirements vary depending on whether the relevant payment is made through a
bank in Japan.

A Payment Report is required independently of a Securities Acquisition Report.
Consequently, if the total amount that a Japanese resident pays on a one-time
basis at exercise of this option exceeds ¥100,000,000, such resident must file
both a Payment Report and a Securities Acquisition Report.

MALAYSIA

Terms and Conditions

Data Privacy. The following provision replaces the Data Privacy Provisions
above:

 

You hereby explicitly, voluntarily and unambiguously consent to the collection,
use and transfer, in electronic or other form, of your personal data described
herein and any other Plan grant materials by and among, as applicable, the
Employer, the Company, its Parent, any Subsidiary or Affiliate, or any third
parties authorized by the same in assisting in the implementation,
administration and management of your participation in the Plan.    Anda dengan
ini secara eksplicit, secara sukarela dan tanpa sebarang keraguan mengizinkan
pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau lain-lain,
data peribadi anda seperti yang dinyatakan dalam Perjanjian Langganan dan
apa-apa bahan geran Pelan oleh dan antara Majikan, Syarikat dan mana-mana
Syarikat Induk atau Anak Syarikat ataupun mana-mana pihak ketiga yang diberi
kuasa oleh yang sama untuk membantu dalam pelaksanaan, pentadbiran dan
pengurusan penyertaan anda dalam Pelan.



--------------------------------------------------------------------------------

You may have previously provided the Company and the Employer with, and the
Company and the Employer may hold, certain personal information about you,
including, but not limited to, your name, home address and telephone number,
date of birth, social insurance number or other identification number, salary,
nationality, job title, any shares or directorships held in the Company, the
fact and conditions of your participation in the Plan, details of all options or
any other entitlement to shares awarded, cancelled, exercised, vested, unvested
or outstanding in your favor (“Data”), for the exclusive purpose of
implementing, administering and managing the Plan.

 

You also authorize any transfer of Data, as may be required, to such stock plan
service provider as may be designated by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan and/or with whom any Shares acquired under the Plan are deposited (the
“Designated Broker”). You acknowledge that these recipients may be located in
your country or elsewhere, and that the recipient’s country (e.g., the United
States) may have different data privacy laws and protections than your country,
which may not give the same level of protection to Data. You understand that you
may request a list with the names and addresses of any potential recipients of
Data by contacting your local human resources representative. You authorize the
Company, the Designated Broker and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing your participation in the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and

  

Sebelum ini, anda mungkin telah membekalkan Syarikat dan Majikan dengan, dan
Syarikat dan Majikan mungkin memegang, maklumat peribadi tertentu tentang anda,
termasuk, tetapi tidak terhad kepada, nama anda, alamat rumah dan nombor
telefon, tarikh lahir, nombor insurans sosial atau nombor pengenalan lain, gaji,
kewarganegaraan, jawatan, apa-apa Saham atau jawatan pengarah yang dipegang
dalam Syarikat, fakta dan syarat-syarat penyertaan anda dalam Pelan, butir-butir
semua opsyen atau apa-apa hak lain untuk Saham yang dianugerahkan, dibatalkan,
dilaksanakan, terletak hak, tidak diletak hak ataupun bagi faedah anda (“Data”),
untuk tujuan yang eksklusif bagi melaksanakan, mentadbir dan menguruskan Pelan.

 

Anda juga memberi kuasa untuk membuat apa-apa pemindahan Data, sebagaimana yang
diperlukan, kepada pembekal perkhidmatan pelan saham sebagaimana yang ditetapkan
oleh Syarikat pada masa depan, yang membantu Syarikat dalam pelaksanaan,
pentadbiran dan pengurusan Pelan dan/atau dengan sesiapa yang didepositkan
dengan syer-syer yang diperolehi di bawah Pelan (“Broker yang Ditetapkan”). Anda
mengakui bahawa penerima-penerima ini mungkin berada di negara anda atau di
tempat lain, dan bahawa negara penerima (contohnya, Amerika Syarikat) mungkin
mempunyai undang-undang privasi data dan perlindungan yang berbeza dengan negara
anda, yang mungkin tidak boleh memberi tahap perlindungan yang sama kepada Data.
Anda faham bahawa anda boleh meminta senarai nama dan alamat mana-mana penerima
Data dengan menghubungi wakil sumber manusia tempatan anda. Anda memberi kuasa
kepada Syarikat, Broker yang Ditetapkan dan mana-mana penerima lain yang mungkin
membantu Syarikat (masa sekarang atau pada masa depan) untuk melaksanakan,
mentadbir dan menguruskan penyertaan anda dalam Pelan untuk menerima, memiliki,
menggunakan, mengekalkan dan memindahkan Data, dalam bentuk elektronik atau
lain-lain, semata-mata dengan tujuan untuk melaksanakan, mentadbir



--------------------------------------------------------------------------------

managing your participation in the Plan. You understand that Data will be held
only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case, without cost, by contacting in writing your local human resources
representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke your consent, your employment status or service and career with the
Employer will not be adversely affected; the only consequence of refusing or
withdrawing your consent is that the Company would not be able to grant future
options or other equity awards to you or administer or maintain such
awards. Therefore, you understand that refusing or withdrawing your consent may
affect your ability to participate in the Plan. For more information on the
consequences of your refusal to consent or withdrawal of consent, you understand
that you may contact your local human resources representative.    dan
menguruskan penyertaan anda dalam Pelan. Anda faham bahawa Data akan dipegang
hanya untuk tempoh yang diperlukan untuk melaksanakan, mentadbir dan menguruskan
penyertaan anda dalam Pelan. Anda faham bahawa anda boleh, pada bila-bila masa,
melihat data, meminta maklumat tambahan mengenai penyimpanan dan pemprosesan
Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau
menarik balik persetujuan dalam ini, dalam mana-mana kes, tanpa kos, dengan
menghubungi secara bertulis wakil sumber manusia tempatannya. Selanjutnya, anda
memahami bahawa anda memberikan persetujuan di sini secara sukarela. Jika anda
tidak bersetuju, atau jika anda kemudian membatalkan persetujuan anda, status
pekerjaan atau perkhidmatan dan kerjaya anda dengan Majikan tidak akan terjejas;
terdapat hanya satu akibat buruk jika anda tidak bersetuju atau menarik balik
persetujuan anda iaitu bahawa Syarikat tidak akan dapat memberikan opsyen pada
masa depan atau anugerah ekuiti lain kepada anda atau mentadbir atau mengekalkan
anugerah tersebut. Oleh itu, anda faham bahawa keengganan atau penarikan balik
persetujuan anda boleh menjejaskan keupayaan anda untuk mengambil bahagian dalam
Pelan. Untuk maklumat lanjut mengenai akibat keengganan anda untuk memberikan
keizinan atau penarikan balik keizinan, anda fahami bahawa anda boleh
menghubungi wakil sumber manusia tempatan anda.

Notifications

Director Notification Information. If you are a director of a Parent, Subsidiary
or Affiliate in Malaysia, you are subject to certain notification requirements
under the Malaysian Companies Act. Among these requirements is an obligation to
notify the Malaysian Parent, Subsidiary or Affiliate in writing when you receive
an interest (e.g., shares of Company common stock) in the Company or any related
companies. In addition, you must notify the Malaysian Parent, Subsidiary or
Affiliate when you sell shares of the Company or any related company (including
when you sell shares of Company common stock acquired under the Plan). These
notifications must be made within 14 calendar days of acquiring or disposing of
any interest in the Company or any related company.



--------------------------------------------------------------------------------

NETHERLANDS

Notifications

Securities Law Information.

 

LOGO [g643966snap0006.jpg]

RUSSIA

Terms and Conditions

U.S. Transaction. You understand that the acceptance of this option results in
an agreement between you and the Company that is completed in the U.S. and that
this Agreement is governed by the laws of the State of Delaware, without giving
effect to the conflict of law principles thereof.

Notifications

Securities Law Information. You acknowledge that this option, this Agreement,
the Plan and all other materials that you may receive regarding participation in
the Plan do not constitute advertising or an offering of securities in Russia.
The shares of Company common stock acquired pursuant to the Plan have not and
will not be registered in Russia and therefore, neither this option nor the
shares of Company common stock may be offered or publicly circulated in Russia.
You acknowledge that you may hold shares of Company common stock acquired upon
exercise of this option in an account with a designated broker in the U.S.
However, in no event will shares of Company common stock issued to you under the
Plan be delivered to you in Russia. Further, you are not permitted to sell
shares of Company common stock directly to other Russian individuals.

Anti-Corruption Notification. Anti-corruption laws prohibit certain public
servants, their spouses and their dependent children from owning any foreign
source financial instruments (e.g., shares of foreign companies such as the
Company). Accordingly, you should inform the Company if you are covered by these
laws.

Labor Law Information. If you continue to hold shares of Company common stock
acquired at exercise of this option after an involuntary termination of Service,
you will not be eligible to receive unemployment benefits in Russia.



--------------------------------------------------------------------------------

SINGAPORE

Terms and Conditions

Sale Restriction. You agree that any shares of Company common stock acquired
under the Plan will not be offered for sale in Singapore prior to the six-month
anniversary of the Date of Grant, unless such sale or offer is made pursuant to
the exemptions under Part XIII Division (1) Subdivision (4) (other than section
280) of the Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”).

Notifications

Securities Law Information. The grant of this option is being made pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the SFA, under
which it is exempt from the prospectus and registration requirements and is not
made with a view to the underlying shares of Company common stock being
subsequently offered for sale to any other party. The Plan has not been and will
not be lodged or registered as a prospectus with the Monetary Authority of
Singapore.

Chief Executive Officer and Director Notification Requirement. The Chief
Executive Officer (“CEO”) and the directors of a Singapore Parent, Subsidiary or
Affiliate are subject to certain notification requirements under the Singapore
Companies Act. The CEO and directors must notify the Singapore Parent,
Subsidiary or Affiliate in writing of an interest (e.g., options, shares of
Company common stock, etc.) in the Company or any related company within two
business days of (i) its acquisition or disposal, (ii) any change in a
previously-disclosed interest (e.g., upon purchase of shares of Company common
stock or when shares of Company common stock acquired under the Plan are
subsequently sold), or (iii) becoming the CEO/a director.

SWEDEN

There are no country-specific provisions.

SWITZERLAND

Notifications

Securities Law Information. This option is considered a private offering in
Switzerland and is therefore not subject to registration in Switzerland. Neither
the Agreement nor any other materials relating to the Plan constitute a
prospectus as such term is understood pursuant to article 652a of the Swiss Code
of Obligations, and neither the Agreement nor any other materials relating to
the Plan may be publicly distributed or otherwise made publicly available in
Switzerland. Neither this document nor any other offering or marketing material
relating to the Plan have been or will be filed with, approved or supervised by
any Swiss regulatory authority (in particular, the Swiss Financial Market
Supervisory Authority (FINMA)).



--------------------------------------------------------------------------------

UNITED KINGDOM

Terms and Conditions

Responsibility for Taxes. The following section supplements the “Withholding
Taxes” section of the Option Agreement:

Without limitation to the “Withholding Taxes” section of the Option Agreement,
you agree that you are liable for all Tax-Related Items and hereby covenant to
pay all such Tax-Related Items, as and when requested by the Company, the
Employer or by Her Majesty’s Revenue & Customs (“HMRC”) (or any other tax
authority or any other relevant authority). You also agree to indemnify and keep
indemnified the Company and the Employer against any Tax-Related Items that they
are required to pay or withhold or have paid or will pay to HMRC (or any other
tax authority or any other relevant authority) on your behalf.

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), you
understand that you may not be able to indemnify the Company or the Employer for
the amount of any Tax-Related Items not collected from or paid by you if the
indemnification could be considered to be a loan. In this case, the Tax-Related
Items not collected or paid by you within 90 days of the end of the U.K. tax
year in which an event giving rise to the taxable event occurs, may constitute
an additional benefit to you on which additional income tax and National
Insurance contributions (“NICs”) may be payable. You understand that you will be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for paying to the
Company and/or the Employer (as appropriate) the amount of any employee NICs due
on this additional benefit, which may also be recovered from you by any of the
means referred to in the “Withholding Taxes” section of the Option Agreement.

Joint Election. As a condition of participation in the Plan, you agree to accept
any liability for secondary Class 1 NICs which may be payable by the Company
and/or the Employer in connection with this option and any event giving rise to
Tax-Related Items related to your participation in the Plan (the “Employer
NICs”). Without prejudice to the foregoing, you agree to execute a joint
election with the Company or the Employer, the form of such joint election
having been approved formally by HMRC (the “Joint Election”), and any other
required consent or election to accomplish the transfer of Employer NICs to you.
You further agree to execute such other joint elections as may be required
between you and any successor to the Company or the Employer. You further agree
that the Company or the Employer may collect the Employer NICs from you by any
of the means set forth in the “Withholding Taxes” section of the Option
Agreement.

If you do not enter into a Joint Election, or if approval of the Joint Election
has been withdrawn by HMRC, the Company, in its sole discretion and without any
liability to the Company or the Employer, may choose not to issue or deliver any
shares of Company common stock to you upon exercise of this option.



--------------------------------------------------------------------------------

ANAPLAN, INC.

2018 EQUITY INCENTIVE PLAN

ELECTION TO TRANSFER THE EMPLOYER’S SECONDARY CLASS 1

NATIONAL INSURANCE LIABILITY TO THE EMPLOYEE

This Election is between:

 

  A.

The individual who has obtained authorised access to this Election (the
“Employee”), who is employed by one of the employing companies listed in the
attached schedule (the “Employer”) and who is eligible to receive stock options
(“Options”) pursuant to the Anaplan, Inc. 2018 Equity Incentive Plan (the
“Plan”), and

 

  B.

Anaplan, Inc., with its registered office at 50 Hawthorne St, San Francisco, CA
94105 (the “Company”), which may grant Options under the Plan and is entering
into this Election on behalf of the Employer.

 

1.

INTRODUCTION

 

1.1

This Election relates to all Options granted to the Employee under the Plan up
to the termination date of the Plan.

 

1.2

In this Election the following words and phrases have the following meanings:

 

  (a)

“Chargeable Event” means any event giving rise to Relevant Employment Income.

 

  (b)

“ITEPA” means the Income Tax (Earnings and Pensions) Act 2003.

 

  (c)

“Relevant Employment Income” from Options on which Employer’s National Insurance
Contributions becomes due is defined as:

 

  (i)

an amount that counts as employment income of the earner under section 426 ITEPA
(restricted securities: charge on certain post-acquisition events);

 

  (ii)

an amount that counts as employment income of the earner under section 438 of
ITEPA (convertible securities: charge on certain post-acquisition events); or



--------------------------------------------------------------------------------

  (iii)

any gain that is treated as remuneration derived from the earner’s employment by
virtue of section 4(4)(a) SSCBA, including without limitation:

 

  (A)

the acquisition of securities pursuant to the Options (within the meaning of
section 477(3)(a) of ITEPA);

 

  (B)

the assignment (if applicable) or release of the Options in return for
consideration (within the meaning of section 477(3)(b) of ITEPA); and

 

  (C)

the receipt of a benefit in connection with the Options, other than a benefit
within (i) or (ii) above (within the meaning of section 477(3)(c) of ITEPA).

 

  (d)

“SSCBA” means the Social Security Contributions and Benefits Act 1992.

 

1.3

This Election relates to the Employer’s secondary Class 1 National Insurance
Contributions (the “Employer’s Liability”) which may arise in respect of
Relevant Employment Income in respect of the Options pursuant to section 4(4)(a)
and/or paragraph 3B(1A) of Schedule 1 of the SSCBA.

 

1.4

This Election does not apply in relation to any liability, or any part of any
liability, arising as a result of regulations being given retrospective effect
by virtue of section 4B(2) of either the SSCBA, or the Social Security
Contributions and Benefits (Northern Ireland) Act 1992.

 

1.5

This Election does not apply to the extent that it relates to relevant
employment income which is employment income of the earner by virtue of Chapter
3A of Part VII of ITEPA (employment income: securities with artificially
depressed market value).

 

1.6

Any reference to the Company and/or the Employer shall include that entity’s
successors in title and assigns as permitted in accordance with the terms of the
Plan and the Option Agreement. This Election will have effect in respect of the
Options and any awards which replace or replaced the Options following their
grant in circumstances where section 483 of ITEPA applies.

 

2.

THE ELECTION

The Employee and the Company jointly elect that the entire liability of the
Employer to pay the Employer’s Liability that arises on any Relevant Employment
Income is hereby transferred to the Employee. The Employee understands that, by
signing this Election (including by electronic signature process) or by
accepting the Options (including by electronic signature process if made
available by the Company), he or she will become personally liable for the
Employer’s Liability covered by this Election. This Election is made in
accordance with paragraph 3B(1) of Schedule 1 of the SSCBA.



--------------------------------------------------------------------------------

3.

PAYMENT OF THE EMPLOYER’S LIABILITY

 

3.1

The Employee hereby authorises the Company and/or the Employer to collect the
Employer’s Liability in respect of any Relevant Employment Income from the
Employee at any time after the Chargeable Event:

 

  (i)

by deduction from salary or any other payment payable to the Employee at any
time on or after the date of the Chargeable Event; and/or

 

  (ii)

directly from the Employee by payment in cash or cleared funds; and/or

 

  (iii)

by arranging, on behalf of the Employee, for the sale of some of the securities
which the Employee is entitled to receive in respect of the Options, the
proceeds from which must be delivered to the Employer in sufficient time for
payment to be made to Her Majesty’s Revenue & Customs (“HMRC”) by the due date;
and/or

 

  (iv)

where the proceeds of the gain are to be paid through a third party, the
Employee will authorize that party to withhold an amount from the payment or to
sell some of the securities which the Employee is entitled to receive in respect
of the Option, such amount to be paid in sufficient time to enable the Company
and/or the Employer to make payment to HMRC by the due date; and/or

 

  (v)

by any other means specified in the applicable Option Agreement entered into
between the Employee and the Company.

 

3.2

The Company hereby reserves for itself and the Employer the right to withhold
the transfer of any securities to the Employee in respect of the Option until
full payment of the Employer’s Liability is received.

 

3.3

The Company agrees to procure the remittance by the Employer of the Employer’s
Liability to HMRC on behalf of the Employee within 14 days after the end of the
UK tax month during which the Chargeable Event occurs (or within 17 days after
the end of the UK tax month during which the Chargeable Event occurs if payments
are made electronically).

 

4.

DURATION OF ELECTION

 

4.1

The Employee and the Company agree to be bound by the terms of this Election
regardless of whether the Employee is transferred abroad or is not employed by
the Employer on the date on which the Employer’s Liability becomes due.



--------------------------------------------------------------------------------

4.2

This Election will continue in effect until the earliest of the following:

 

  (i)

the date on which the Employee and the Company agree in writing that it should
cease to have effect;

 

  (ii)

the date on which the Company serves written notice on the Employee terminating
its effect;

 

  (iii)

the date on which HMRC withdraws approval of this Election; or

 

  (iv)

the date on which, after due payment of the Employer’s Liability in respect of
the entirety of the Options to which this Election relates or could relate, the
Election ceases to have effect in accordance with its own terms.

 

4.3

This Election will continue in force regardless of whether the Employee ceases
to be an employee of the Employer.

[Electronic Acceptance/Signature page follows]



--------------------------------------------------------------------------------

Acceptance by the Employee

The Employee acknowledges that, by signing this Election (including by
electronic signature process) or by accepting the Options (including by
electronic signature process if made available by the Company), the Employee
agrees to be bound by the terms of this Election.

 

 

 

    /        /  

 

Signature (Employee)     Date  

Acceptance by the Company

The Company acknowledges that, by signing this Election (including by electronic
signature process) or arranging for the scanned signature of an authorised
representative to appear on this Election, the Company agrees to be bound by the
terms of this Election.

Signature for and on

behalf of the Company                                          
                                                

Position                                          
                                                                        

Date                                          
                                                                             



--------------------------------------------------------------------------------

SCHEDULE OF EMPLOYER COMPANIES

The following are employer companies to which this Election may apply:

Anaplan Limited

 

Registered Office:   

One Glass Wharf

Bristol, BS2 0ZX

United Kingdom

Company Registration Number:    06453096 Corporation Tax Reference:   
15273/19471 PAYE Reference:    585/ZA25746